In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Solomon, J.), dated May 24, 2012, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the defendants’ motion for summary judgment dismissing the complaint. A landowner or lessee has a duty to maintain its premises in a reasonably *929safe manner (see Peralta v Henriquez, 100 NY2d 139 [2003]; Basso v Miller, 40 NY2d 233 [1976]). Liability can be imposed upon a landowner or a lessee who creates a dangerous condition on the property, or had actual or constructive notice of the dangerous condition (see Sanchez v 1710 Broadway, Inc., 79 AD3d 845, 846 [2010]; Gover v Mastic Beach Prop. Owners Assn., 57 AD3d 729, 730 [2008]). The defendants, who were lessees of the premises at which the subject accident occurred, failed to demonstrate their prima facie entitlement to judgment as a matter of law since they did not present evidence showing that they did not create, or have actual or constructive notice of, the allegedly dangerous condition that caused the plaintiffs injuries. Thus, the defendants did not establish their prima facie entitlement to judgment as a matter of law, and we need not consider the sufficiency of the plaintiffs opposition to the motion (see Bocelli v County of Nassau, 93 AD3d 747 [2012]; Rosenbaum v Bayis Ne’Emon, Inc., 32 AD3d 534 [2006]).
In light of the foregoing, we need not reach the plaintiffs remaining contention. Mastro, J.E, Dickerson, Lott and Hinds-Radix, JJ., concur.